       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 1 of 13




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

LEROY PEOPLES,

                              Plaintiff,

       -against-                                            9:18-CV-1349 (LEK/ML)

GINA R. LEON, et al.,

                              Defendants.


                      MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Pro se plaintiff Leroy Peoples, an inmate in the custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”) at Great Meadow

Correctional Facility (“Great Meadow C.F.”), brings this action against Defendants Offender

Rehabilitation Coordinator (“ORC”) Gina R. Leon, New York State Board of Parole (“Board”)

Commissioner Ellen E. Alexander, Board Chairwoman Tina M. Stanford, Board Commissioner

Jane Doe, and Board Commissioner John Doe, in their individual and official capacities,

asserting claims pursuant to 42 U.S.C. § 1983 for violations of his First and Fourteenth

Amendment rights in connection with the imposition of certain special conditions of parole (the

“Special Conditions”). Dkt. Nos. 1 (“Complaint”); 1-1 (“Peoples’ Memorandum of Law”). On

July 17, 2020, Defendants filed a motion for summary judgment. Dkt. Nos. 71 (“Motion”); 71-29

(“Defendants’ Memorandum of Law”). In a Report-Recommendation issued on January 4, 2021,

the Honorable Miroslav Lovric, United States Magistrate Judge, granted Defendants’ Motion in

part and denied it in part. Dkt. No. 89 (“Report-Recommendation”). For the reasons that follow,

the Court adopts the Report-Recommendation in its entirety.
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 2 of 13




II.    BACKGROUND

       The facts are detailed in the Report-Recommendation, familiarity with which is assumed.

For convenience, the Court outlines the facts here and discusses other factual details as necessary

throughout this Memorandum-Decision and Order.

       Peoples was sentenced in 2005 to a term of imprisonment based on convictions for two

instances of rape. See R. & R. at 4. The sentences were to run concurrently, with the longer being

sixteen years. See id. The sentencing court certified Peoples as a “Sex Offender” pursuant to

New York Correction Law § 168-d (the “Sex Offender Registration Act” or “SORA”) and

advised him that he would be obligated to register as a sex offender in New York. See id.

       At an October 17, 2018 hearing, the Board denied Peoples discretionary release to parole

and mandated that he be held until June 7, 2019, his maximum expiration date. See id. at 5. The

Board also imposed thirty-six Special Conditions. See id. at 6. In May 2019, pursuant to a

recommendation by the Board of Examiners of Sex Offenders, the Honorable Ira H. Margulis of

the Queens County Supreme Court determined that Peoples’ risk level under SORA was three

and designated him a “sexually violent offender.” See id. at 10. Peoples was released in June

2019. See id. at 10. In August 2019, he was arrested for violating the conditions of his parole.

See id. He ultimately pled guilty to tampering with his global positioning system monitoring

device and removing it from his ankle and was ordered held for eighteen months. See id.

       Peoples challenges twenty-six of his Special Conditions on constitutional grounds. See id.

at 6–10. In their Motion, Defendants argued that: (1) Peoples’ claims for monetary

damages are barred by the Eleventh Amendment; (2) the First and Fourteenth Amendment

claims related to the Special Conditions must be dismissed, because the conditions were


                                                 2
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 3 of 13




reasonably related to Peoples’ crimes and tailored to serve legitimate state interests; (3)

judicial immunity bars Plaintiff’s claims against Alexander; (4) Stanford was not liable in her

individual capacity, because she was not personally involved in the October 2018 determination;

and (5) all Defendants are entitled to qualified immunity with respect to Peoples’ First and

Fourteenth Amendment claims. See id. at 14.

       Magistrate Judge Lovric granted the Motion to the following extent: Peoples’ claims for

monetary damages against Defendants in their official capacities were dismissed; Peoples’

constitutional claims were dismissed with respect to eleven of the challenged Special Conditions;

and his claims for monetary damages against Stanford in her individual capacity were dismissed.

Magistrate Judge Lovric also dismissed Peoples’ claims against Jane Doe and John Doe, and

Peoples’ claims for injunctive and declaratory relief against Leon, sua sponte. See id. at 58.

       The magistrate judge permitted Peoples’ First and Fourteenth Amendment claims related

to the fifteen remaining Special Conditions to proceed, as well as his claims for injunctive relief

against Stanford in her official capacity. Further, Magistrate Judge Lovric denied Defendants’

Motion with respect to the issues of judicial immunity and qualified immunity. See id. at 58–59.

       Peoples and Defendants have each objected to portions of the Report-Recommendation.

Dkt Nos. 90 (“Peoples’ Objections”); 95 (“Defendants’ Objections”).

III.   STANDARDS OF REVIEW

       A. Report-Recommendation

       Within fourteen days after a party has been served with a copy of a magistrate judge’s

report-recommendation, the party “may serve and file specific, written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b); L.R. 72.1(c). If objections are timely


                                                  3
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 4 of 13




filed, a court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b).

However, if no objections are made, or if an objection is general, conclusory, perfunctory, or a

mere reiteration of an argument made to the magistrate judge, a district court need review that

aspect of a report-recommendation only for clear error. Barnes v. Prack, No. 11-CV-857, 2013

WL 1121353, at *1 (N.D.N.Y. Mar. 18, 2013); Farid v. Bouey, 554 F. Supp. 2d 301, 306–07

(N.D.N.Y. 2008), abrogated on other grounds by Widomski v. State Univ. of N.Y. at Orange,

748 F.3d 471 (2d Cir. 2014). “A [district] judge . . . may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” § 636(b).

       B. Summary Judgment

       Federal Rule of Civil Procedure 56 instructs courts to grant summary judgment if “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under

the governing law,” and a dispute is “‘genuine’ . . . if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Thus, while “[f]actual disputes that are irrelevant or unnecessary” will not preclude

summary judgment, “summary judgment will not lie if . . . the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.; see also Taggart v. Time, Inc., 924 F.2d

43, 46 (2d Cir. 1991) (“Only when no reasonable trier of fact could find in favor of the

nonmoving party should summary judgment be granted.”).

       The party seeking summary judgment bears the burden of informing the court of the basis

for the motion and identifying those portions of the record that the moving party claims will


                                                  4
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 5 of 13




demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Similarly, a party is entitled to summary judgment when the nonmoving party

has failed “to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Id. at 322.

IV.     DISCUSSION

        The Court addresses each side’s objections, in turn. For the reasons that follow, the

Report-Recommendation withstands all objections.

        A. Constitutional Claims Related to Special Conditions

        Parolees are entitled to some form of due process in the imposition of special conditions

of parole. Pollard v. U.S. Parole Comm’n, No. 15-CV-9131, 2016 WL 3167229, at *4

(S.D.N.Y. June 6, 2016) (citing U.S. v. Green, 618 F.3d 120, 122 (2d Cir. 2010)). This

“limited due process right” entitles a parolee to conditions of parole that are reasonably

related to his prior conduct or to a legitimate government interest such as rehabilitation, the

prevention of recidivism and future offenses, and protection of the public. See Singleton v.

Doe, No. 14-CV-0303, 2014 WL 3110033 at *3 (E.D.N.Y. July 7, 2014); U.S. v Myers, 426

F.3d 117, 123–24 (2d Cir. 2005) (summary order); Robinson v. Pagan, No. 05-CV-1840,

2006 WL 3626930, at *6 (S.D.N.Y. Dec. 12, 2006); Yunus v. Robinson, No. 17-CV-5839, 2019

WL 168544, at *20 (S.D.N.Y. Jan. 11, 2019). “If a special condition implicates a fundamental

liberty interest,” the court “must carefully examine it to determine whether it is reasonably

related to the pertinent factors, and involves no greater deprivation of liberty than is reasonably

necessary[.]” Myers, 426 F.3d at 126 (internal quotation marks omitted). Courts “must use

common sense to guide [their] interpretation of supervised release conditions.” U.S. v. Moritz,


                                                    5
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 6 of 13




651 Fed. App’x 807, 810 (10th Cir. 2016) (citations omitted).

       B. Peoples’ Objections

       Plaintiff’s Objections pertain to three Special Conditions of parole that Magistrate Judge

Lovric held were constitutional.

       Special Condition 14 provides, “I will comply with geographical restrictions as directed

by [the Parole Officer].” See R. & R. at 26. Peoples alleged in his Complaint that he had a

constitutional right to travel within the state. See R. & R. at 27 (citing Peoples’ Mem. of Law at

11). The magistrate judge noted that parole limitations on travel and association are generally

constitutional, and that Special Condition 14 was justified under the circumstances, based on

evidence that Peoples had a history of leaving the state without permission, failing to appear for

court appearances, and tampering with his GPS monitoring device. See id.

       Peoples objects that he is not an “offender subject to civil-management . . . making the

imposition of a ‘GPS’ ankle-monitor [as] a special condition of parole unconstitutional.”

Peoples’ Objs. at 2. This argument is improperly raised for the first time in objections. See Ross

v. Koenigsmann, No. 14-CV-1321, 2016 WL 5408163, at *2 (N.D.N.Y. Sept. 28, 2016) (“[A]

district court will ordinarily refuse to consider an argument that could have been, but was not,

presented to the magistrate judge in the first instance.”). In any case, the argument lacks merit:

regardless of whether Peoples is subject to civil management, see N.Y. Mental Hygiene Law

Article 10, the Board can require GPS monitoring if the restriction is reasonably related to

Peoples’ prior conduct. Cf. Lando v. Annucci, No. 18-CV-1472, 2021 U.S. Dist. LEXIS 41935,

at *15 (N.D.N.Y. Mar. 4, 2021) (report-recommendation) (denying motion to dismiss due

process challenge to GPS monitoring condition when the condition had no basis in past conduct).


                                                  6
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 7 of 13




       Special Condition 16 provides, “I will not us[e] or possess any medications or

supplements designed or intended for the purpose of enhancing sexual performance or treating

erectile dysfunction without the written permission of my parole officer and the approval of his

or her area supervisor.” See R. & R. at 31. Peoples argued that this condition violated his right to

privacy by interfering with his marital relationship, and that the condition was analogous to

“penile plethysmography testing.” See id.; Peoples’s Mem. of Law at 12–13. The magistrate

judge found that this condition was reasonably related to Peoples’ criminal history as a sex

offender and to the goal of ensuring public safety. See R. & R. at 31. In his objections, Peoples

repeats the argument that Special Condition 16 is analogous to penile plethysmography testing

and is thus unconstitutional. See Peoples’ Objs. at 2; see also United States v. McLaurin, 731

F.3d 258 (2d Cir. 2013) (invalidating a special condition mandating penile plethysmography).

Since the magistrate judge did not address this argument, the Court reviews it de novo. Having

done so, the Court rejects Peoples’ contention that restricting the use of drugs for improving

sexual performance is analogous to requiring the invasive penile plethysmography procedure.1

       Special conditions 3, 4, and 8 require Peoples to participate in a substance abuse

treatment program, an alcohol abuse treatment program, and “anti-aggression/anti-violence

counseling,” respectively. See R. & R. at 22 (citing Peoples’ Mem. of Law at 10). Peoples argued



       1
           “This examination involves the use of a device known as a plethysmograph which is
attached to the subject’s penis. In some situations, the subject apparently may be required, prior
to the start of the test, to masturbate so that the machine can be ‘properly’ calibrated. The subject
is then required to view pornographic images or videos while the device monitors blood flow to
the penis and measures the extent of any erection that the subject has. The size of the erection is,
we are told, of interest to government officials because it ostensibly correlates with the extent to
which the subject continues to be aroused by the pornographic images.” McLaurin, 731 F.3d at
259.

                                                  7
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 8 of 13




that the imposition of these conditions was arbitrary and capricious, because he had satisfactorily

completed “Aggression Replacement Training” and “Alcohol and Substance Abuse Treatment”

while in prison and has since been sober. See id. The magistrate judge found that these Special

Conditions were reasonably related to legitimate penological objectives and to Peoples’ history

of violence and drug use. See id. at 22–25. In his objections, Peoples improperly raises new

arguments. See Peoples’ Objs. at 3; see Ross, 2016 WL 5408163, at *2 . The Court finds no clear

error in the magistrate judge’s analysis.

       Accordingly, having reviewed the portions of the magistrate judge’s Report-

Recommendation to which Peoples objected, the Court adopts them.

       C. Defendants’ Objections

       Defendants object to the magistrate judge’s findings with respect to the constitutionality

of certain special conditions, his conclusion that Alexander is not entitled to judicial immunity,

his conclusion that a claim for injunctive relief should proceed against Stanford, and his

conclusion that Defendants are not entitled to qualified immunity. See generally Defs.’ Objs.

       Defendants dispute the magistrate judge’s findings regarding Special Conditions 11, 18,

20–31, and 33. See Defs.’ Obj. at 4–7. With respect to all but Special Condition 11, Defendants

offer only a general objection that the Report-Recommendation is incorrect. Defendants ask this

Court to review Alexander’s declaration and Defendants’ summary judgment brief in full, and

assert that once the Court does so, it will realize the wisdom of Defendants’ arguments:

               Due to the length of the analysis in question, and with the knowledge
               that this Court will be reviewing Defendants’ motion papers in their
               entirety, for the sake of brevity, Defendants respectfully refer the
               Court to that extensive discussion for a more detailed discussion and
               analysis of special conditions 11, 18, 20, 21, 22, 23, 24, 25, 26, 27,


                                                 8
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 9 of 13




               28, 29, 30, 31, and 33, and the rationale for applying them to this
               particular Plaintiff in light of the relevant facts and circumstances,
               and incorporate that discussion herein.

Defs.’ Objs. at 6. The Court reviews this objection under the same standard of review that would

apply if Defendants had made no objection at all. See Barnes, 2013 WL 1121353, at *1. Having

reviewed the relevant portions of the magistrate judge’s detailed and thoughtful opinion, the

Court finds no clear error.

       With respect to Special Condition 11, Defendants offer a marginally more specific

objection. Special Condition 11 provides, “I will comply with all case specific sex offender

conditions to be imposed by the P.O.” See R. & R. at 46. The magistrate judge found that this

condition was unconstitutionally vague, as it does not provide Peoples with notice of what

conduct will result in his being returned to prison. See id. at 46. Defendants direct the Court’s

attention to Alexander’s statement in her declaration that the condition “simply ‘authorizes

Plaintiff’s parole officer to impose “case specific” sex offender conditions of release based on

Plaintiff’s individual case and circumstances,’ and is thus, ‘specifically tailored to Plaintiff as he

is indeed a sex offender and it simply enables the calibration of his conditions according to his

particular risk factors and criminogenic needs.’” See Defs.’ Objs. at 7 (quoting Dkt. 71-2 ¶ 49

(D)). The magistrate judge already addressed this evidence. See R. & R. at 46. But as the Report-

Recommendation notes, Defendants failed to offer any legal argument or case law in support of

their Motion with respect to Special Condition 11. See id. They still do not. Defendants’ mere

reiteration of an initially perfunctory argument merits review for clear error. See Barnes, 2013

WL 1121353, at *1. The Court finds none.

       Next, Defendants object to the magistrate judge’s finding that Alexander is not entitled to


                                                  9
      Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 10 of 13




judicial immunity. In their Motion, Defendants argued that Alexander was entitled to absolute

immunity, because the Board, in imposing the Special Conditions, was serving a quasi-judicial

function, and a parole board official is entitled to absolute immunity when she performs a quasi-

adjudicative role. See Defs.’ Mem. of Law at 17–18. The magistrate judge denied the Motion

with respect to judicial immunity based on Defendants’ failure to address nuances in the doctrine

of judicial immunity as applied to parole board officials. See R. & R. at 53. Namely, while

certain functions of a parole board, such as granting, denying, and revoking parole, are generally

quasi-judicial, the imposition of special conditions is under some circumstances a merely

administrative function. See id. (collecting cases). Defendants did not address the question of

why the imposition of special conditions was in this case judicial. In other words, in neglecting to

argue a complex, fact-intensive question by identifying the relevant legal principles and applying

them to the evidence, Defendants failed to meet their burden of persuasion. See 11 MOORE’S

FEDERAL PRACTICE - Civil § 56.40 (2021) (“[T]he moving party bears an ultimate burden of

persuading the court that a trial is unnecessary.”); id. at § 56.20 (“[T]he movant must identify and

establish the legal principles that entitle it to judgment as a matter of law[.]”); Celotex Corp. v.

Catrett, 477 U.S. 317, 330–331 & n.2 (1986) (“The burden of persuasion imposed on a moving

party by Rule 56 is a stringent one. Summary judgment should not be granted unless it is clear

that a trial is unnecessary.”) (citations omitted). They now present five pages of new arguments

and factual analysis in an attempt to meet this burden after the fact. See Defs.’ Objs. at 9–13. The

Court cannot consider these arguments. See Ross, 2016 WL 5408163, at *2. Having otherwise

reviewed this portion of the Report-Recommendation for clear error, the Court finds none.

       Further, Defendants object to the magistrate judge’s denial of their Motion with respect to


                                                  10
      Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 11 of 13




Peoples’ claim for injunctive relief against Stanford. See Defs.’ Objs. at 13–15. The magistrate

judge correctly found that Defendants failed to address whether Stanford was properly named for

purposes of injunctive relief, instead focusing exclusively on her personal involvement for

purposes of monetary relief. See R. & R. at 52; Defs. Mem. of Law 18–23. A defendant need not

have been personally involved in a constitutional violation to be properly named in her official

capacity for purposes of injunctive relief. See Smith v. Perez, No. 19-CV-1758, 2020 WL

2307643, at *6 (D. Conn. May 8, 2020) (noting that a claim for injunctive relief can only proceed

against defendants who “plausibly have the authority to grant the prospective relief”); Vaughan v.

Aldi, No. 19-CV-107, 2019 WL 1922295, at *2 (D. Conn. Apr. 29, 2019) (prison warden was

proper defendant for official capacity claim seeking injunctive relief even though he

lacked personal involvement in alleged constitutional violation). In their objections, Defendants

reiterate their initial irrelevant argument that Stanford was not personally involved in any alleged

constitutional violation. See Defs.’ Objs. at 13–15. This reiteration warrants review for clear

error. See Barnes, 2013 WL 1121353, at *1. There is none.

       Defendants additionally object to the magistrate’s finding that they are not entitled to

qualified immunity. In this portion of their objections, Defendants recount the nature of Peoples’

crimes, and then appear to assert that due to the serious nature of his offenses, he does not have

any “clearly established” constitutional rights pertaining to the imposition of special conditions.

See Defs.’ Objs. at 17. This perfunctory, legally unsupported argument merits clear error review.

See Barnes, 2013 WL 1121353, at *1. Aside from this objection, Defendants argue in general

terms that the Special Conditions were sufficiently tailored. This also warrants clear error review.

See id. The Court finds no clear error.


                                                 11
       Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 12 of 13




           Finally, Defendants assert that they are entitled to Eleventh Amendment immunity, see

Defs.’ Objs. at 25, even though there are no remaining damages claims against Defendants in

their official capacities, see R. & R. at 58. Under any standard of review, the magistrate judge did

not err.

           Having reviewed the remaining portion of the Report-Recommendation, to which the

parties have not objected, the Court finds no clear error.

V.         CONCLUSION

           Accordingly, it is hereby:

           ORDERED, that the Report-Recommendation (Dkt. No. 89) is APPROVED and

ADOPTED in its entirety; and it is further

           ORDERED, that Defendants’ motion for summary judgment (Dkt. No. 71) is

GRANTED in part and DENIED in part. The motion is DENIED as to Plaintiff’s First and

Fourteenth Amendment claims related to Special Conditions 11, 18, 20, 21, 22, 23, 24, 25, 26,

27, 28, 29, 30, 31, and 33; Plaintiff’s claims for injunctive relief against Stanford in her official

capacity; the issue of judicial immunity; and the issue of qualified immunity. Plaintiff’s claims

against Jane Doe and John Doe, and Plaintiff’s claims for injunctive and declaratory relief

against Leon are DISMISSED sua sponte. Defendant’s motion is GRANTED as to Plaintiff’s

claims for monetary damages against Defendants in their official capacities; Plaintiff’s First and

Fourteenth Amendment claims related to Special Conditions 3, 4, 8, 10, 14, 15, 16, 32, 34, 35,

and 36; and Plaintiff’s claims for monetary damages against Stanford in her individual capacity;

and it is further




                                                  12
      Case 9:18-cv-01349-LEK-ML Document 99 Filed 03/16/21 Page 13 of 13




        ORDERED, that the Clerk TERMINATE John Doe and Jan Doe from the docket; and it

is further

        ORDERED, that the Clerk serve a copy of this Memorandum-Decision and Order on the

parties in accordance with the Local Rules.

        IT IS SO ORDERED.

DATED:         March 16, 2021
               Albany, New York




                                              13
